

116 S1793 IS: Saving Lives Through Better Data Act
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1793IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Kaine (for himself, Mr. Isakson, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a grant program for the purpose of public health data system modernization.
	
 1.Short titleThis Act may be cited as the Saving Lives Through Better Data Act. 2.Public health data system modernizationSubtitle C of title XXVIII of the Public Health Service Act (42 U.S.C. 300hh–31 et seq.) is amended by adding at the end the following:
			
				2822.Public health data system modernization grants
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (1)award grants to State, local, Tribal, and territorial public health departments for the expansion and modernization of public health data systems, to assist public health departments in—
 (A)improving secure public health data collection, transmission, exchange, maintenance, and analysis; (B)simplifying reporting by health care providers, as applicable, pursuant to State law, including through the use of health information technology, to State, local, Tribal, and territorial public health departments, including public health officials in multiple jurisdictions within such State, as appropriate;
 (C)enhancing interoperability of current public health data systems with health information technology, including certified health information technology;
 (D)supporting earlier disease and health condition detection for public health responses; and (E)supporting activities within the applicable jurisdiction related to the expansion and modernization of electronic case reporting;
 (2)conduct activities related to the interoperability and improvement of applicable public health data systems used by the Centers for Disease Control and Prevention, as appropriate; and
 (3)develop and utilize public-private partnerships for technical assistance and related implementation support for State, local, Tribal, and territorial public health departments, and the Centers for Disease Control and Prevention, on the expansion and modernization of electronic case reporting and public health data systems, as applicable.
						(b)Requirements
 (1)In generalThe Secretary may not award a grant under subsection (a)(1) unless the applicant supports standards endorsed by the National Coordinator for Health Information Technology pursuant to section 3001(c)(1) or adopted by the Secretary under section 3004.
 (2)WaiverThe Secretary may waive the requirement under paragraph (1) with respect to an applicant if the Secretary determines that the activities under subsection (a) cannot otherwise be carried out within the applicable jurisdiction.
 (c)Use of fundsAn entity receiving a grant under this section may use amounts received under such grant for one or both of the following:
 (1)Carrying out activities described in subsection (a)(1) to support public health data systems (including electronic case reporting), which may include support for, and training of, professionals with expertise in contributing to and using such systems.
 (2)Developing and disseminating information related to the use and importance of public health data. (d)Strategy and implementation planNot later than 180 days after the date of enactment of the Saving Lives Through Better Data Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a coordinated strategy and an accompanying implementation plan that identifies and demonstrates the steps the Secretary will carry out to—
 (1)update and improve applicable public health data systems used by the Centers for Disease Control and Prevention; and
 (2)carry out the activities described in this section to support the improvement of State, local, Tribal, and territorial public health data systems.
 (e)ConsultationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall consult with States, local, Tribal, and territorial health departments, professional medical and public health associations, health information technology experts, and other appropriate entities regarding the plan and grant program to modernize public health data systems pursuant to this section. Such activities may include the provision of technical assistance related to the exchange of information by such public health data systems used by relevant health care and public health entities at the local, State, Federal, Tribal, and territorial levels.
 (f)Report to CongressNot later than one year after the date of enactment of this section, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes—
 (1)a description of any barriers to— (A)public health authorities implementing electronic case reporting and interoperable public health data systems; or
 (B)the exchange of information pursuant to electronic case reporting; (2)an assessment of the potential public health impact of implementing electronic case reporting and interoperable public health data systems; and
 (3)a description of the activities carried out pursuant to this section. (g)Electronic case reportingIn this section, the term electronic case reporting means the automated identification, generation, and bilateral exchange of reports of health events among electronic health record or health information technology systems and public health authorities.
 (h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2024..